DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 1, and 12, as persuasively argued by Applicant on pages 8-10 of their 11/18/2021 response.

Regarding claim 1 “A computer-implemented method comprising: 
at an edge location, the edge location being separate from a sensor and being disposed between the sensor and at least one backend system: receiving one or more threshold settings associated with the sensor of an Internet of Things (IoT) system; 
receiving a user input to configure rules specifying trigger conditions for one or more tasks; 
configuring, by a processor, two or more rules specifying one or more trigger conditions for a particular task of the two or more tasks, wherein the trigger conditions are based on the one or more threshold settings and on the user input, the user input comprising at least an instruction to chain at least two rules together for the particular task, wherein the configuring further comprising at the edge location: 
receiving threshold settings from the at least one backend system; and 
dynamically generating a particular rule at design time based on the received threshold settings from the at least one backend system; receiving a sensor data stream from the sensor; determining that the trigger conditions for the particular task have been satisfied; and 
responsive to the determination that the trigger conditions have been satisfied, automatically executing the particular task specified by the chain of the at least two rules.”

Regarding claim 8 “A system comprising: 
a processor; and 
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform the operations, at an edge location, the edge location being separate from a sensor and being disposed between the sensor and at least one cloud-based backend system, of: receiving one or more threshold settings associated with the sensor of an Internet of Things (IoT) system;
receiving a user input to configure rules specifying trigger conditions for one or more tasks; 
configuring two or more rules specifying a one or more trigger conditions for a particular task of the two or more tasks associated with a business process, wherein the trigger conditions are based on the one or more 3Application No.: 16/193,437 Amendment and Response to September 20, 2021 Final Office Action threshold settings and on the user input, the user input comprising at least an instruction to chain at least two rules together for the particular task, wherein the configuring further comprising at the edge location: 
receiving threshold settings from the at least one cloud- based backend system; and 
dynamically generating a particular rule at design time based on the received threshold settings from the at least one cloud-based backend system; 
receiving, from a streaming service, a sensor data stream from the sensor; determining that the trigger conditions for the particular task have been satisfied; and
responsive to the determination that the trigger conditions have been satisfied, automatically executing the particular task specified by the chain of the at least two rules.”

Regarding claim 15 “A non-transitory computer-readable medium having stored therein instructions that when executed cause a computer to perform a method comprising: 
at an edge location, the edge location being separate from a sensor and being disposed between the sensor and at least one backend system: 
receiving one or more threshold settings associated with the sensor of an Internet of Things (IoT) system; 

configuring two or more rules specifying one or more trigger conditions for a task, wherein the trigger condition is based on the one or more threshold settings and on the user input, the user input comprising at least an instruction to chain at least two rules together for the particular task, wherein the configuring further comprising at the edge location: 
receiving threshold settings from the at least one backend system; and 
dynamically generating a particular rule at design time based on the received threshold settings from the at least one backend system; 
receiving a sensor data stream from the sensor; determining that the trigger conditions have been satisfied; and
responsive to the determination that the trigger conditions for the particular task have been satisfied, automatically executing the task specified by the chain of the at least two rules.”

Frei et al. (US 10,536,361 B2) teach a method for detecting a rule-triggering event and selects a rule associated with the detected event happened at a sensor by a local device (col. 33, lines 38-42).  The rule is processed using received data that indicates recent state or measurement data. After processing the rule, the local device determines whether the rule conditions have been satisfied by the sensor state or measurement data, if so the local device can process an action description associated with the rule (see col. 34, lines 1-17).  The local device also determines whether there 

Frei discloses a local device determines whether rule conditions have been satisfied by sensor state and measurement data, and determines whether there are more rules associated with updated state of the sensor.  Frei fails to teach the local device’s action description including instruction to chain two rules together as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harvey et al. (US 2008/0005729) teach method for rapidly developing and deploying sensors
Buchholz et al. (US 2007/0109984) teach mobile broadband communications system
Hirsch et al. (US 2018/0336801) teach connecting operating states of a motor vehicle and a vehicle external device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459